  Case: 1:18-cv-07686 Document #: 1020 Filed: 03/05/21 Page 1 of 1 PageID #:9697


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Lion Air Flight JT610 Crash Case Number: 1:18-cv-07686


An appearance is hereby filed by the undersigned as attorney for:
United States of America, Defendant (See LR83.12(a) re Attorneys for the USA)
Attorney name (type or print): Karleen Frances Murphy

Firm: United States Department of Justice

Street address: 175 N Street NE

City/State/Zip: Washington, DC 20002

Bar ID Number: 197245 (California)                         Telephone Number: (202) 514-0372
(See item 3 in instructions)

Email Address: karleen.f.murphy@usdoj.gov

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 3/3/2021

Attorney signature:            S/ Karleen Frances Murphy
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
